PER CURIAM.
Appellant Bedford, after conviction by a jury, was sentenced to life in prison as a habitual felony offender. When pronouncing sentence, the trial court concluded that under certain case law, “775.084 [the habitual felony offender statute] requires that when the defendant is convicted of a felony of the first degree, there is a requirement that he be sentenced to life imprisonment when he is treated as a habitual offender.” In light of Burdick v. State, 594 So.2d 267 (Fla.1992), sentencing under the habitual felony offender statute is permissive, not mandatory. See also State v. Hudson, 698 So.2d 831 (Fla.1997). Because the trial court in this case believed he could not decline to impose a life sentence, we VACATE the sentence and REMAND the case for resentencing.
KAHN, MICKLE and DAVIS, JJ., concur